t c memo united_states tax_court ifeanyi obiakor petitioner v commissioner of internal revenue respondent docket no 28466-13l filed date p was an officer and responsible_person of c which failed to pay its employment_taxes for several calendar quarters r mailed p a notice of intent to assess trust fund recovery penalties pursuant to sec_6672 but p did not receive such notice r then assessed the penalties p did not satisfy them and r issued a final notice_of_intent_to_levy p filed a request for an administrative hearing r’s settlement officer ultimately sustained the proposed levy p then filed a petition for judicial review challenging the underlying liabilities and alleging abuse_of_discretion by the settlement officer in due course the case was submitted for decision fully stipulated under rule tax_court rules_of_practice and procedure held p is liable for the trust fund recovery penalties see rule sec_122 sec_142 tax_court rules_of_practice and procedure held further r’s determination to proceed with the levy is sustained in the absence of abuse_of_discretion by the settlement officer gregory j brosnan for petitioner sze wan florence char for respondent memorandum opinion armen special_trial_judge this case is before the court on a petition for review of a notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination petitioner seeks review of respondent’s determination to proceed with a proposed levy to collect trust fund recovery penalties tfrps assessed pursuant to sec_6672 for the four calendar quarters ended date and march june and date taxable periods in issue the issues for decision are as follows whether petitioner is entitled to challenge the existence or amount of the underlying liabilities and if so the existence or amount of those liabilities whether the settlement officer of the internal_revenue_service irs appeals_office abused her discretion by not allowing a collection alternative by the manner in which the administrative unless otherwise indicated all section references are to the internal_revenue_code as amended and in effect at all relevant times all rule references are to the tax_court rules_of_practice and procedure hearing was conducted or otherwise and whether collection of petitioner’s outstanding liabilities would create an undue_hardship as discussed below we resolve these issues in a way that permits respondent’s proposed collection action to proceed this case was submitted fully stipulated under rule and the stipulated facts are so found we incorporate by reference the parties’ stipulation of facts and accompanying exhibits background petitioner resided in the state of new york at the time that the petition was filed petitioner is a physician and has been in practice for over years he graduated from the st louis university school of medicine is board certified in obstetrics and gynecology and is affiliated with new york methodist hospital during the taxable periods in issue petitioner was one of two members as well as an officer of chunel management services organization llc chunel chunel is an entity that is part of a state-of-the-art medical practice that operates a multi-specialty medical facility in brooklyn new york chunel incurred but failed to pay employment_taxes for the taxable periods in issue petitioner concedes that he was a responsible_person for the trust fund portion of those taxes during those periods see sec_6672 in date respondent sent petitioner a preliminary notice sec_6672 notice of respondent’s intent to assess tfrps the sec_6672 notice which was in the form of standard letter trust funds recovery penalty letter notified petitioner of respondent’s intent to assess tfrps pursuant to sec_6672 relating to the trust fund portion of chunel’s employment_taxes for the taxable periods in issue the letter further stated that petitioner could request a hearing with the irs appeals_office and administratively challenge the proposed tfrps the letter was properly sent to petitioner by certified mail at his last_known_address inexplicably it was returned to respondent in date as undeliverable chunel’s employment_tax liabilities for the taxable periods in issue remained unpaid accordingly in date respondent assessed tfrps against petitioner for those periods and sent him notice_and_demand for payment see sec_6303 respondent’s efforts to collect petitioner’s tfrp liabilities on date respondent sent petitioner a final notice notice_of_intent_to_levy and notice of your right to a hearing regarding his tfrp liabilities for the taxable periods in issue see sec_6330 in response petitioner timely filed a form request for a collection_due_process or equivalent_hearing therein petitioner stated that he sought a collection alternative checking the boxes for installment_agreement and cannot pay balance in addition petitioner included with the form an addendum that stated as follows the taxpayer is currently facing significant economic hardships which is why they have not been able to pay their taxes taxpayer’s business has significantly deteriorated due to the current economic climate there are substantial questions as to the proper calculation of the penalties assessed we would like to propose a different way to pay the outstanding balance owed such as an installment_agreement or offer_in_compromise the form was signed and submitted by petitioner’s authorized representative an attorney who continued to represent petitioner throughout the administrative phase of this case and who coincidentally is also admitted to practice before this court a second attorney but from the same law firm as the first later subscribed the petition that commenced the judicial phase of this case and that second attorney continues to represent petitioner in short petitioner has been represented by counsel at all relevant times in response to the form the assigned appeals settlement officer so sent petitioner a letter dated date among other things the so scheduled a telephone conference call for date and explained that petitioner could at that time discuss collection alternatives challenge the appropriateness of the proposed collection action and contest the amount owed but only if you have not otherwise had an opportunity to dispute it with appeals or did not receive a statutory_notice_of_deficiency the so also stated that for her to consider collection alternatives you must have filed all federal tax returns required to be filed and provide a variety of specified documents including a completed form 433-a collection information statement for wage earners and self-employed individuals and signed tax returns for calendar years for which returns had not been filed the so further stated that respondent’s records indicated that petitioner had failed to file form sec_1040 u s individual_income_tax_return for through the so also asked petitioner to p lease send me the items requested within days from the date of this letter as i cannot consider collection alternatives at your conference without this information petitioner failed to provide any of the documents requested by the so in her date letter by the deadline and did not request an extension of time to do so on date the day before the scheduled telephone conference the so received by facsimile a form 433-a together with three bills from various utility and other service providers although the form 433-a was signed it was incomplete for example the section for monthly household_income was blank whereas the section for monthly household expenses listed specific items totaling dollar_figure further although the form 433-a acknowledged both personal and business checking accounts with jp morgan chase no account numbers or balances were provided in addition the form 433-a listed only one tangible asset a mercedes gl450 with a current market_value of dollar_figure and no loan balance telephone hearing as agreed the hearing was conducted by telephone on date during the hearing the so inquired whether petitioner wished to submit an offer- in-compromise as a collection alternative although petitioner did not propose either an installment_agreement or an offer-in-compromise his counsel stated that petitioner was considering doing so and was also contemplating filing for bankruptcy at the end of the hearing the so requested a number of documents the court has not been notified by either party that petitioner has at any time filed a petition in bankruptcy so as to require a stay of proceedings in the continued including copies of relevant bank records and specified date as the deadline also on date but after the telephone hearing had concluded the so received by mail unsigned income_tax returns for through and a form_4868 application_for automatic_extension of time to file u s individual tax_return for the so advised petitioner’s representative by telephone that the returns could not be processed because they were unsigned thereafter signed copies of the returns for and the calendar years coinciding with the taxable periods in issue were provided subsequent communications the parties continued to communicate generally by facsimile thus on date petitioner’s representative sent the so bank statements for april may and date for one of petitioner’s bank accounts in date the so reviewed available documents analyzed income and expense and prepared an income and expense table the table the table reflected that petitioner’s total monthly income was dollar_figure the table also reflected that petitioner’s total monthly expenses were dollar_figure an amount greater continued instant case see u s c sec_362 than that listed by petitioner on his form 433-a ie dollar_figure thus the table reflected monthly disposable income of dollar_figure ie dollar_figure minus dollar_figure on date the so faxed the table with explanation to petitioner’s representative and stated if you wish a collection alternative or want to supply additional documentation please respond by date no response will result in closing case and sustaining the collection action petitioner did not respond to the table nor did he provide additional documents at no time during the administrative phase of this case did petitioner present to the so any specific proposal for either an installment_agreement or an offer-in- compromise further at no time during the administrative phase of this case did petitioner expressly address by way of argument or documentation what he had characterized in the addendum to his form as substantial questions as to the proper calculation of the penalties assessed notice_of_determination and the judicial case on date the irs new york appeals_office sent to petitioner a notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination sustaining the proposed levy the attachment to the notice_of_determination included the following during cdp collection_due_process ie the administrative hearing a liability may be raised provided that a taxpayer did not receive a notice_of_deficiency or sign a consent to assessment or have a prior opportunity to dispute the tax_liability the letter allowed the taxpayer the opportunity to dispute the tax_liability which prohibited the liability issue to be raised during the cdp hearing in response to the notice_of_determination petitioner appealed to this court see sec_6330 in his petition as well as in subsequent filings petitioner has alleged that t he i r s has not applied all credits and adjustments as required_by_law and has improperly calculated interest and penalties and interest on penalties petitioner has also alleged that the so abused her discretion by not considering collection alternatives and by imposing artificially short time frames for document production and responses to complex issues on brief petitioner argues that there are a plethora of genuine issues of fact that warrant denial of respondent’s motion and that the court should at a minimum remand this case to the irs appeals_office for a proper review i burden_of_proof discussion generally the burden_of_proof in cases before this court is on the taxpayer rule a see sec_7453 sec_7491 which shifts the burden_of_proof to the commissioner under certain circumstances is inapplicable in tfrp cases 132_tc_301 as previously stated this case was submitted to the court by the parties fully stipulated under rule paragraph b of that rule deals with burden_of_proof and states the fact of submission of a case under paragraph a of this rule does not alter the burden_of_proof or the requirements otherwise applicable with respect to adducing proof or the effect of failure of proof see rule a titsworth v commissioner tcmemo_2012_12 wl at accordingly petitioner bears the burden_of_proof earlier in the history of this case respondent filed a motion for summary_judgment but it was denied by the court in date the case is now before the court fully stipulated pursuant to rule in short there is no pending motion ii administrative hearings under sec_6330 and judicial review sec_6331 authorizes the commissioner to levy upon property and rights to property of a taxpayer who is liable for taxes and who fails to pay those taxes within days after notice_and_demand for payment is made sec_6331 provides that the levy authorized in sec_6331 may be made only if the commissioner has given notice to the taxpayer no less than days before the day of the levy sec_6330 reiterates the requirement of notice before levy and confers on the taxpayer the right to request a prelevy administrative hearing sec_6330 b see 115_tc_35 114_tc_176 if such a hearing is requested the hearing is to be conducted by the irs appeals_office sec_6330 at a sec_6330 hearing the taxpayer may raise any relevant issue specifically including offers of collection alternatives such as an installment_agreement or an offer-in-compromise sec_6330 a taxpayer may also challenge the existence or amount of the underlying tax_liability but only if the taxpayer did not receive a statutory_notice_of_deficiency with respect to the underlying tax_liability or did not otherwise have an opportunity to dispute that liability sec_6330 a determination made by the irs appeals_office under sec_6330 to sustain a proposed levy and proceed with collection may be reviewed by this court sec_6330 see rules where the underlying tax_liability is properly at issue we review the determination de novo goza v commissioner t c pincite where the underlying tax_liability is not at issue we review the determination for abuse_of_discretion id pincite see also 114_tc_604 iii trust fund recovery penalties a in general an employer is required to withhold various taxes from an employee’s wages and then pay over to the commissioner the withheld income_tax see sec_3402 sec_3403 the employee’s share of social_security_tax see sec_3101 sec_3201 and medicare_tax see sec_3101 sec_3201 the withheld taxes are held to be a special fund in trust for the united_states sec_7501 as a result they are known as trust_fund_taxes see 436_us_238 see also 132_tc_21 ndollar_figure one of the means of ensuring that trust_fund_taxes are collected and paid over to the government is sec_6672 see 38_f3d_634 2d cir 1_f3d_932 9th cir section a provides that any person required to collect truthfully account for and pay over any_tax who willfully fails to do so is liable for a tfrp 8_f3d_930 2d cir the commissioner is authorized to impose a tfrp on any officer_or_employee of a corporation or a member or employee of a partnership who as such officer employee or member is under a duty to perform the duties referred to in sec_6672 sec_6671 196_f3d_339 2d cir 137_tc_209 aff’d sub nom 552_fedappx_724 9th cir b assessment of tfrps where an assessment to be made against a taxpayer is a tfrp the commissioner does not issue or mail a notice_of_deficiency see sec_6212 rather before a tfrp may be assessed the commissioner must mail a sec_6672 notice such as standard letter to the responsible_person at such person’s last_known_address notifying him or her that a tfrp may be assessed sec_6672 this letter provides a taxpayer with the requisite notice and a means of protesting the proposed tfrp by administratively appealing to the irs appeals_office mason v commissioner t c pincite giaquinto v commissioner tcmemo_2013_150 lepore v commissioner tcmemo_2013_135 if the person timely protests the proposed assessment the period for assessing the tfrp does not expire before the date days after the secretary makes a final administrative determination with respect to such protest sec_6672 if the person fails to protest or after a timely protest and the making of a final_determination the commissioner may assess the tfrp a tfrp is assessed and collected in the same manner as tax sec_6671 the court has held that the mailing of a sec_6672 notice to a taxpayer at the taxpayer’s last_known_address is sufficient to satisfy the notification requirements of sec_6672 even if such notice is not received by the taxpayer see hickey v commissioner tcmemo_2009_2 in the instant case respondent’s issuance of the letter by certified mail which was properly sent to petitioner at his last_known_address satisfies this requirement see mason v commissioner t c pincite thus the tfrp assessments against petitioner are valid c post-assessment challenges to tfrps the receipt of a letter by a taxpayer constitutes an opportunity to dispute the taxpayer’s liability within the meaning of sec_6330 see lengua v commissioner tcmemo_2013_197 at on the other hand a letter that was not received but was not deliberately refused by a taxpayer does not constitute an opportunity to dispute the taxpayer’s liability see mason v commissioner t c pincite on date respondent properly sent by certified mail a letter to petitioner at his last_known_address notifying him of respondent’s intent to assess tfrps for the taxable periods in issue for some inexplicable reason the letter was returned to respondent as undeliverable respondent does not argue and there is nothing in the record to suggest that petitioner refused or deliberately failed to claim the letter see morris v commissioner tcmemo_2012_217 swanton v commissioner tcmemo_2010_140 accordingly the court concludes that petitioner did not have a prior opportunity to challenge the underlying liabilities see mason v commissioner t c pincite and was therefore not barred from doing so during the administrative phase of this case in the addendum to his form petitioner alleged that t here are substantial questions as to the proper calculation of the penalties assessed which allegation is arguably a challenge to the existence or amount of his underlying liabilities however at no time during the administrative phase of this case did petitioner expressly address such substantial questions either by way of argument or documentation the relevant regulation and case law make clear that if a taxpayer fails to challenge the existence or amount of the taxpayer’s underlying liabilities during the administrative phase of a case the taxpayer may not do so upon appeal of a notice_of_determination to this court see 129_tc_107 sec_301_6330-1 q a-f3 proced admin regs see also ligman v commissioner tcmemo_2015_79 at on the other hand the so appears to have been under the erroneous impression that petitioner was barred from challenging the existence or amount of the underlying liabilities simply because of the issuance of the letter even though petitioner did not receive it it is possible although petitioner does not expressly argue the point that petitioner was therefore prejudiced by the so’s closing her mind to the issue accordingly although the record includes no evidence of any attempted proffer by petitioner regarding the liability issue and although he was at all times represented by counsel we shall for the sake of expediency proceed on the basis that he was prejudiced by the so’s mistake of law such that he is not barred in the judicial proceeding from raising the liability issue see mason v commissioner t c pincite were we to conclude that petitioner had in fact been prejudiced by the so’s mistake of law remand of this case to the irs appeals_office for continued d underlying liabilities a responsible_person will be held liable for a tfrp only when the failure to collect and pay over withholding_tax was willful sec_6672 505_f2d_506 2d cir mason v commissioner t c pincite a willful failure means a voluntary conscious and intentional failure to collect truthfully account for and pay over the taxes withheld from the employees mason v commissioner t c pincite see also winter v united_states f 3d pincite kalb v united_states f 2d pincite if a person is a responsible_person then the burden is on that person to disprove willfulness 17_f3d_329 11th cir 900_f2d_543 2d cir romano-murphy v commissioner tcmemo_2012_330 in the instant case petitioner concedes that he was a responsible_person for the trust fund portion of chunel’s employment_taxes for the taxable periods in continued consideration of the liability issue would serve no useful purpose because as discussed above the court reviews de novo a taxpayer’s underlying tax_liability when such liability is properly at issue 114_tc_176 clearly petitioner had the opportunity of making a record and arguing the liability issue in the judicial phase of this case we therefore proceed in accordance with the submission of this case by the parties under rule and decide the merits of the issue on the record before us issue notably petitioner does not expressly argue that his failure to collect and pay over the employment_taxes was not willful within the meaning of sec_6672 and the record before us does not permit a finding that his failure was not willful certain courts of appeals recognize a very limited reasonable_cause exception that may allow a taxpayer to overcome willfulness and thereby avoid liability for a_trust fund penalty see winter v united_states f 3d pincite 195_f3d_229 5th cir 431_f2d_742 5th cir the court_of_appeals for the second circuit to which an appeal would lie absent a stipulation to the contrary see 54_tc_742 aff’d 445_f3d_985 10th cir recognizes such an exception see winter v united_states f 3d pincite united_states v rem f 3d pincite kalb v united_states f 2d pincite thus reasonable_cause is sufficient to excuse a responsible person’s failure to pay over withholding taxes if such person believed that the taxes were in fact being paid so long as that belief was under the circumstances a reasonable one winter v united_states f 3d pincite united_states v rem f 3d pincite petitioner has not made any argument that this exception applies and again the record before us does not permit a finding that it does finally to the extent that petitioner may suggest that he is not liable for the tfrps for the taxable periods in issue or that he is liable but only for amounts less than those assessed by respondent the fact remains that petitioner has made no cogent argument and the record before us does not appear to support such an argument in sum petitioner is liable for the tfrps arising from chunel’s failure to pay its employment_taxes for the taxable periods in issue see rule sec_122 sec_142 iv whether respondent’s settlement officer abused her discretion regarding matters other than the underlying tax_liabilities our review of a settlement officer’s determination is generally based on whether there has been an abuse_of_discretion in that regard the determination of the settlement officer is not an abuse_of_discretion unless the determination is arbitrary capricious or without sound basis in law or fact giamelli v commissioner t c pincite see titsworth v commissioner wl at holding that the taxpayer bears the burden of proving abuse_of_discretion even when the case is submitted to the court fully stipulated see also link v commissioner tcmemo_2013_53 petitioner argues that the so abused her discretion by not considering collection alternatives and by imposing artificially short time frames for document production and responses to complex issues however the fact of the matter is that at no time during the administrative phase of this case did petitioner present to the so any specific proposal for either an installment_agreement or an offer-in-compromise in this regard courts have consistently held that it is not an abuse_of_discretion for the settlement officer to decline to consider a collection alternative when no specific proposal is ever presented e g 454_f3d_688 7th cir 124_tc_69 stated otherwise it is the obligation of the taxpayer not the reviewing officer to start negotiations regarding a collection alternative by making in the first instance a specific proposal and supporting it lyons v commissioner tcmemo_2014_32 at regarding petitioner’s other point concerning the conduct of the administrative hearing the fact of the matter here is that from the date of the so’s first letter in date to the issuance of the notice_of_determination in november given petitioner’s failure to make a specific proposal of a collection alternative we need not consider the sufficiency vel non of the financial information actually furnished by him to the settlement officer see eg 454_f3d_688 7th cir 414_f3d_144 1st cir 125_tc_301 aff’d 469_f3d_27 1st cir wright v commissioner tcmemo_2012_24 regarding the imperative that a taxpayer support a request for a collection alternative with financial information sufficient for a settlement officer to evaluate the taxpayer’s ability to pay petitioner had over four months in which to provide relevant information and documentation to respondent see gazi v commissioner tcmemo_2007_342 slip op pincite there is no requirement that the commissioner wait a certain amount of time before making a determination as to a proposed collection procedure sec_301_6330-1 q a-e9 proced admin regs provides appeals will attempt to conduct a cdp hearing and issue a notice_of_determination as expeditiously as possible under the circumstances in addition there is nothing in the record to suggest that petitioner ever sought an extension of time to produce additional information and documentation in conclusion the so did not abuse her discretion by not allowing a collection alternative or by the manner in which she conducted the administrative hearing v whether collection would create an undue_hardship a determination that the collection of a taxpayer’s outstanding liabilities would create an undue_hardship necessarily requires an evaluation of the taxpayer’s ability to pay wright v commissioner tcmemo_2012_24 in the instant case the so reviewed available documents analyzed income and expenses and prepared an income and expense table that reflected monthly disposable income of dollar_figure for petitioner the so furnished the table with an explanation to petitioner’s representative and invited a response however neither a response nor additional documents were forthcoming that might have demonstrated that the so’s analysis was faulty under these circumstances the court cannot conclude that collection of petitioner’s outstanding liabilities would create an undue_hardship see supra note regarding the need for financial information sufficient for a settlement officer to evaluate the taxpayer’s ability to pay vi other issues raised by petitioner a application of credits and adjustments petitioner alleges that respondent improperly applied credits and made adjustments to petitioner’s tfrp liabilities the court has previously held that a challenge to the proper crediting of checks to a particular tax_year is not a challenge to the underlying liability because such an inquiry does not raise a question regarding the amount of tax for a particular taxable_period but instead presents the question whether the liability remains unpaid kovacevich v commissioner tcmemo_2009_160 petitioner’s challenge to respondent’s application of credits payments and adjustment similarly raises the question of the amount of tax_liability remaining unpaid we therefore review the crediting of petitioner’s accounts for abuse_of_discretion see concert staging servs inc v commissioner tcmemo_2011_231 see also 961_f2d_867 9th cir orian v commissioner tcmemo_2010_234 kovacevich v commissioner tcmemo_2009_160 although petitioner has repeatedly alleged that respondent improperly applied credits payments and adjustments petitioner has not explained how such credits payments and adjustments should have been applied or whether any payments were designated payments accordingly the court concludes that there was no abuse_of_discretion in the manner in which credits payments and adjustments were applied against petitioner’s liabilities for the taxable periods in issue b abatement of interest on brief petitioner requests for the first time that interest be abated for reasonable_cause however the general_rule in this court is that on appeal of a collection determination judicial review is limited to those issues properly raised during the administrative hearing giamelli v commissioner t c pincite- 118_tc_488 in this regard petitioner failed to properly raise the issue of interest abatement at any time during the administrative hearing by either submitting a form_843 claim_for_refund and request for abatement or otherwise making a request for interest abatement accordingly this issue may not now be considered in the judicial proceeding see day v commissioner tcmemo_2014_215 at see also sec_301_6330-1 q a-f3 proced admin regs cf sec_6404 h rules c request for remand finally petitioner requests that the court remand this case for further review however on the basis of the record before us we conclude that remand would be neither appropriate nor helpful nor as discussed supra in section iii d of this opinion regarding the court’s de novo review of petitioner’s underlying tax_liabilities would remand serve any purpose see 117_tc_183 vii conclusion in view of the foregoing the court sustains the determination of the irs appeals_office to proceed with the proposed levy in respect of petitioner’s outstanding tfrp liabilities for the taxable periods in issue finally the court has considered all of petitioner’s contentions and to the extent not specifically discussed herein concludes that they are without merit moot or irrelevant to reflect the foregoing decision will be entered for respondent
